DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/10/2020 have been fully considered but they are not persuasive. Applicant argued that, “It is respectfully submitted that neither Kluft nor Rancourt, either alone or when combined in the manner that has been asserted by the Office, teaches or suggests a stabilization layer through which an elastomeric material seeps to secure an elastomeric cushioning element to an upper surface of the stabilization layer, with the elastomeric material being exposed on a lower surface of the stabilization layer. The Office has already acknowledged at pages 2-3 of the Office Action of July 10, 2020 that Kluft lacks any teaching or suggestion of "an elastomeric material of the elastomeric cushioning element seeping through the stabilization layer." Rancourt acknowledges that "liquid silicone [only] gets into the foam cells" of the body support pad 12 "over a small thickness..." Because neither Kluft nor Rancourt teaches or suggests elastomeric material exposed on a lower surface of a stabilization layer, as required by amended independent claim 1 and amended independent claim 16, it is respectfully submitted that the teachings and/or suggestions of Kluft and Rancourt, as combined by the Office, cannot be relied upon to establish a prima facie case of obviousness against amended independent claim 1, amended independent claim 16, or any of their respective dependent claims.”
This is not found persuasive. In Rancourt Column 6; lines 55-67, Rancourt states, “while the silicone mat is curing, the top surface of the cushioning foam pad 12 is apposed to the bottom surface of the silicone mat 14, such that by capillarity, the liquid silicone gets into the foam cells over a small thickness, thereby mechanically integrating both surfaces together during curing.” However, Figure 1a . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluft (US Patent 7640611) in view of Rancourt (US Patent 9032571) in view of Mossbeck (US Patent Application Publication 20140373281).
Regarding claim 1, Kluft teaches a mattress assembly, comprising: a base layer (Figure 2; 60 (the portion under the springs 156)); a coil layer (Figure 2; 156) disposed over the base layer, the coil layer comprising a plurality of pocketed coils (Figure 2; 156, shows pockets around the coils); an upper layer (Figure 2; 102) disposed over the coil layer; a stabilization layer (Figure 2; 104) disposed over the upper layer, and a cushioning element (Figure 2; 106) disposed over the upper layer. Kluft does not teach the cushioning element is an elastomeric cushioning element and the stabilization layer comprising a scrim fabric disposed over the upper layer, the elastomeric cushioning element disposed over the stabilization layer, an elastomeric material of the elastomeric cushioning element seeping through the stabilization layer to secure an upper surface of the stabilization layer to the elastomeric cushioning element, the elastomeric material exposed on a lower surface of the stabilization layer, and an outer covering encasing the base layer, the coil layer, the upper layer, the stabilization layer, and the elastomeric cushioning element. Rancourt teaches the cushioning element is an elastomeric cushioning element (Figure 5,14 and Column 6; lines 50-67) and a stabilization layer (Column 6; lines 50-67, layer 16 is the stabilization layer equivalent) disposed over the upper layer (Figure 1a; 12 is the upper layer equivalent) the elastomeric cushioning element disposed over the stabilization layer; an elastomeric material of the elastomeric cushioning element seeping through the stabilization layer to secure an upper surface of the stabilization layer to the elastomeric cushioning element, the elastomeric material exposed on a lower surface of the stabilization layer (Column 6; lines 50-67 describe the elastomeric layer 14 seeping onto 12 over a thickness, thus meaning the silicone would bleed entirely through 16) and an outer covering (Column 4; lines 19-25) encasing the base layer, the coil layer, the upper layer, the stabilization layer, and the elastomeric cushioning element. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning layer 106 of Kluft to be elastomeric as in Rancourt in order to increase user comfort according to user preference by including resiliency in the mattress, and it would have been obvious to include a stabilization layer to prevent sliding and movement of the elastomeric layer, and it would have been obvious to include an outer covering to protect the internal components and hold them securely together. Mossbeck teaches using scrim as a stabilization layer in a mattress (Figure 1b; 21 and Paragraph 66). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the stabilization layer of Kluft and Rancourt to be scrim as in Mossbeck because doing so would simply be a change of material and the selection of a known material based upon its suitability 
Regarding claim 2, Kluft does not specifically teach the coil layer has a thickness within a range of about 6.00inches and about 8.00inches. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the coil layer of Kluft to be between 6 and 8 inches in order to create a sufficiently soft yet elastic surface according to user preference, and doing so would simply be an optimization of proportions, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ402 (CCPA 1961). Kluft also does not specifically teach wherein the elastomeric cushioning element has a thickness within a range of about 2.0 inches to about 4.5 inches. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning element 106 of Kluft to be between 2 and 4 inches in order to create a sufficiently soft surface according to user preference, and doing so would simply be an optimization of proportions, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ 402 (CCPA 1961).
  Regarding claim 3, Kluft does not specifically teach the coil layer has a thickness of about 7.50 inches. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the coil layer of Kluft to be 7.5 inches in order to create a sufficiently soft yet elastic surface according to user preference, and doing so would simply be an optimization of proportions, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ 402 (CCPA 1961). Kluft also does not specifically teach wherein the elastomeric cushioning element has a thickness of about 4 inches. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning element 106 of Kluft to be between about 4 inches in order to create a 
   Regarding claim 4, Kluft teaches one or more side panels extending around outer perimeters of the base layer and the upper layer (Figure 5; 124). Rancourt teaches the outer covering also encasing the one or more side panels (Column 4; lines 19-25, the outer covering encases the entire interior structure).
Regarding claim 5, Kluft teaches the base layer (Column 3; lines 60-65) and the upper layer (Column 4; lines 57-60) both comprise a polyurethane foam.
Regarding claim 9, Kluft does not specifically teach the base layer has a thickness of about 0.75 inch and about 1.50 inches, and wherein the upper layer has a thickness of about 0.25inch and about 0.75 inch. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the upper layer of Kluft to be between .25 and .75 inches and the base layer to have a thickness of between .75 and 1.5 inches in order to create a sufficiently soft surface according to user preference, and doing so would simply be an optimization of proportions, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ 402 (CCPA 1961).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluft (US Patent 7640611) in view of Rancourt (US Patent 9032571) in view of Mossbeck (US Patent Application Publication 20140373281) further in view of Mobley (US Patent Application Publication 20150223622).
  Regarding claim 6, Kluft and Rancourt do not specifically teach the stabilization layer provides a slip-resistant surface against the upper layer. Mobley teaches the stabilization layer provides a slip-resistant surface against the upper layer (Paragraph 14discusses foaming foams of a high friction material to inhibit friction against other layers of foam in a cushion device). It .
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluft (US Patent 7640611) in view of Rancourt (US Patent 9032571) in view of Mossbeck (US Patent Application Publication 20140373281) further in view of Lauer (US Patent Application Publication 20140130265).
Regarding claim 7, Kluft does not teach wherein the stabilization layer is secured to the upper layer. Lauer teaches wherein the stabilization layer is secured to the upper layer (Claim 22). It would have been obvious to one of ordinary skill in the art to use an adhesive on the layers of Kluft and Rancourt in order to prevent sliding of the layers in relation to each other.
Regarding claim 8, Kluft does not specifically teach the stabilization layer is adhesively secured to the upper layer. Lauer teaches the stabilization layer is adhesively secured to the upper layer (Claim 22). It would have been obvious to one of ordinary skill in the art to use an adhesive on the layers of Kluft and Rancourt in order to prevent sliding of the layers in relation to each other.
Claims 10,11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluft (US Patent 7640611) in view of Rancourt (US Patent 9032571) in view of Mossbeck (US Patent Application Publication 20140373281) further in view of JP S6134951 (hereafter 'the 951 patent').
  Regarding claim 10, Kluft teaches a mattress assembly, comprising: a base layer (Figure 2; 60 (the portion under the springs 156)); a coil layer (Figure 2; 156) disposed over the base layer, the coil layer comprising a plurality of pocketed coils (Figure 2; 156, shows pockets around the coils); each pocketed coil of the plurality of pocketed coils comprises: a plurality of casings (Figure 1; 84); and a coil (Figure 2; 156) disposed within the plurality of casings; an upper layer (Figure 2; 102) disposed over the coil layer; a stabilization layer (Figure 2; 104) disposed over the upper layer, and at least one cushioning element (Figure 2; 106) disposed over the upper layer. Kluft does not teach the cushioning element is an elastomeric cushioning element, the stabilization layer comprising a scrim fabric on the upper layer, the elastomeric cushioning element disposed over the stabilization layer, an elastomeric material of the elastomeric cushioning element seeping through the scrim fabric of the stabilization layer to secure an upper surface of the stabilization layer to the elastomeric cushioning element and to provide a non-slip surface or a reduced slip surface on a lower surface of the scrim fabric; and an outer covering encasing the base layer, the coil layer, the upper layer, the stabilization layer, and the elastomeric cushioning element, and the coil is a single coil disposed within an innermost casing of the plurality of nested casings. Rancourt teaches the cushioning element is an elastomeric cushioning element (Figure 5,14 and Column 6; lines 50-67) and a stabilization layer (Column 6; lines 50-67, 16 is the stabilization layer equivalent) on the upper layer (Figure 1a, 12 is the upper layer equivalent) a bottom of the elastomeric cushioning element, an elastomeric material of the elastomeric cushioning element seeping through the stabilization layer to secure an upper surface of the stabilization layer to the elastomeric cushioning element and to provide a non-slip surface or a reduced slip surface on a lower surface of the stabilization layer (Column 6; lines 50-67 describe the elastomeric layer 14 seeping onto 12 over a thickness, thus meaning the silicone would bleed entirely through 16, and Column 4; lines 15-20 describe the layers 16 being present for anti-friction, thus the combination of the attenuation of the silicone and the anti-friction layers 16 provide a non-slip surface on a lower surface of 16 which is secured to and goes against upper layer equivalent 12) and an outer covering (Column 4; lines 19-25) encasing the base layer, the coil layer, the upper layer, the stabilization layer, and the elastomeric cushioning element. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning layer 106 of Kluft to be elastomeric as in Rancourt in order to increase 
  Regarding claim 11, Kluft teaches the plurality of pocketed coils are oriented next to each other in a grid pattern (Figure 1; 80, 84).
  Regarding claim 13, Kluft does not teach the at least one elastomeric cushioning element comprises a plurality of distinct elastomeric cushioning elements disposed at different locations over the upper layer. Rancourt teaches the at least one elastomeric cushioning element comprises a plurality of distinct elastomeric cushioning elements disposed at different locations over the upper layer (Figure 5; 28). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning layer 106 of Kluft to be elastomeric as in Rancourt in order to increase user comfort according to user preference by including resiliency in the mattress.
  Regarding claim 14, Kluft does not teach the at least one cushioning element covers a portion of an upper surface of the upper layer (Figure 1; 106). Rancourt teaches the cushioning element is elastomeric (Figure 5; 28).
  Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluft (US Patent 7640611) in view of Rancourt (US Patent 9032571) in view of Mossbeck (US Patent Application Publication 20140373281) in view of JP S6134951 (hereafter ‘the 951 patent') further in view of An (US Patent 7757322).
Regarding claim 12, Kluft does not teach the plurality of nested casings of each pocketed coil comprises: a first casing; and a single second casing disposed within the first casing, with the single coil being disposed within the second casing. An teaches the plurality of nested casings of each pocketed coil comprises: a first casing (Figure 20, the foam casing 10a); and a single second casing disposed within the first casing (Figure 20, the pockets each spring is in), with the single coil being disposed within the second casing (Figure 20, 10c). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of Kluft to be within two casings in order to provide additional firmness as desired to the springs, as well as to protect them from outside dirt and liquid.
  Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluft (US Patent 7640611) in view of Rancourt (US Patent 9032571) in view of Mossbeck (US Patent Application Publication 20140373281) further in view of JP S6134951 (hereafter ‘the 951 patent') further in view of McCann (US Patent Application Publication 20050223667).
  Regarding claim 15, Kluft and Rancourt do not teach the at least one elastomeric cushioning element comprises a grid of interconnected walls defining hollow buckling columns. McCann teaches the at least one elastomeric cushioning element comprises interconnected buckling walls (abstract). It would have been obvious to one of ordinary skill in the art at the .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluft (US Patent 7640611) in view of Rancourt (US Patent 9032571).
 Regarding claim 16, Kluft teaches method of forming a mattress assembly, comprising: disposing a coil layer (Figure 2; 156) over a base layer (Figure 2; 60 (the portion under the springs 156)); disposing an upper layer (Figure 2; 102) over the coil layer including bringing a stabilization layer into contact with the upper layer (Figure 2; 104); disposing an cushioning element (Figure 2; 106) over the upper layer, and disposing an outer covering over at least the upper layer (Figure 1; outermost layer of 108). Kluft does not teach the cushioning element is an elastomeric cushioning element, bringing the stabilization layer and a non-slip surface or a reduced slip surface formed by elastomeric material on a lower surface of the stabilization layer into contact with the upper layer, the stabilization layer being located on a bottom surface of the elastomeric cushioning element, the elastomeric material of the elastomeric cushioning element securing the elastomeric cushioning element to an upper surface of the stabilization layer. Rancourt teaches the cushioning element is an elastomeric cushioning element (Figure 5, 14 and Column 6; lines 50-67), including bringing a stabilization layer (Column 6; lines 50-67, 16 is the stabilization layer equivalent) and a non-slip surface or a reduced slip surface formed by elastomeric material on a lower surface of the stabilization layer into contact with the upper layer  (Column 6; lines 50-67 describe the elastomeric layer 14 seeping onto 12 over a thickness, thus meaning the silicone would bleed entirely through 16, and Column 4; lines 15-20 describe the layers 16 being present for anti-friction, thus the combination of the attenuation of the silicone and the anti-friction layers 16 provide a non-slip surface on a lower surface of 16 which is secured to and goes against upper layer equivalent 12), the stabilization layer being located  securing the elastomeric cushioning element to an upper surface of the stabilization layer (Column 6; lines 50-67 and Figure 1a; 14, 16, and 12). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning layer 106 of Kluft to be elastomeric as in Rancourt in order to increase user comfort according to user preference by including resiliency in the mattress, and it would have been obvious to include a stabilization layer to prevent sliding and movement of the elastomeric layer.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluft (US Patent 7640611) in view of Rancourt (US Patent 9032571) further in view of An (US Patent 7757322).
Regarding claim 17, Kluft teaches individually disposing each coil of the coil layer a first casings (Figure 1; 80, 84). Kluft does not teach and individually disposing the first casing within a second casing. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of Kluft to be within two casings in order to provide additional firmness as desired to the springs, as well as to protect them from outside dirt and liquid. An teaches and individually disposing the first casing within a second casing (Figure 20, the pockets are individually disposed within a foam casing). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of Kluft to be within two casings in order to provide additional firmness as desired to the springs, as well as to protect them from outside dirt and liquid.
   Regarding claim 18, Kluft and Ando not specifically teach wherein individually disposing each coil of the coil layer within the first casing comprises individually disposing the coil within a polypropylene bag. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the pockets of Kluft and An to be polypropylene bags 
  Regarding claim 19, Kluft and An does not teach individually disposing the first casing within the second casing comprises individually disposing the first casing within a polypropylene bag. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the pockets of Kluft and An to be polypropylene bags in order to provide a tough, chemically resistant layer of protection to the springs and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ416 (CCPA 1960).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluft (US Patent 7640611) in view of Rancourt (US Patent 9032571) further in view of Lauer (US Patent Application Publication 20140130265).
Regarding claim 20, Kluft does not teach securing the stabilization layer to the upper layer. Lauer teaches securing the stabilization layer to the upper layer (Claim 22). It would have been obvious to one of ordinary skill in the art to use an adhesive on the layers of Kluft and Rancourt in order to prevent sliding of the layers in relation to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        1/29/2021